Opinion by
Mr. Justice Potter,
The defendant in this case was remiss in his duty as a conveyancer, in two important particulars. He did not consult the record in the department of surveys, and thus failed to use the appropriate means for verifying the location of the lot as described in the mortgage. Neither did he compare the name of the owner of the property as set forth in the deed with that signed to the mortgage. Such comparison would have shown him the discrepancy in this respect. He might, therefore, have well been held responsible for negligence, had this action been brought within six years from the date of the transaction. This was not done, however, and the right of the plaintiff to recover is clearly barred by the statute of limitations.
There was no actual fraud charged or proven against the defendant. Neither had he any knowledge of the fraud which had been practiced by the notary who forged the name of the mortgagor. And having no such knowledge, he could not be guilty of such affirmative, fraudulent concealment of the matter as would interfere with the running of the statute. The suggestion that Clark, the forger, was the agent of the defendant in the transaction, is not supported by anything in the evidence. The case as a whole seems to be clear of anything *548which would create an exception to the general rule, or which would prevent the statute from running its regular course.
The trial judge was fully justified in directing the jury to render a verdict for the defendant. The assignment of error is overruled, and the judgment is affirmed.